Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [August? 1778]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Dear friend
Thursday Morning [August, 1778?]
I send you Dr. Forster’s Observations made during a voyage round the World and I have marked the page wherein he explains the formation of Those Ilands I spoke to you of and That are hardly higher than high water mark. I have marked equally The page wherein he speaks of that curious observation They made aboard a ship at Tahity where they saw the fire running down the chain into the water &c. Since I left you my Dear Doctor I reflected on your explanation of the splitted wood in sundry pieces by the Lightning but Tho’ it seemed to me at first to give a good reason of that curious Phaenomenon nevertheless in considering afterwards more attentively of it I thought there was two very strong objections against it.
1st That it splits not only trees but even dry very dry wood such as laths and Beams of roofs in which there seem to remain but very few particles of Water.
2dly That in the wood the water is so disseminated and so spread amongst all its particles of it That the action of that Water must be very Weak and So little able, to produce such violent effects for if the force of the water reduced in Vapour is very strong it is when there is a certain collection of particles together as the Canon Powder of which a certain number collected in a Heap and lighted at once may blow up a House for instance but when spread and disseminated if I may say so, in the whole Mass of the House so that There be a grain of powder there and There you might light the whole I believe without a great effect and I have some notion that amongst the different fire Works there are some made upon that Principle viz. to produce a great fire but with a small explosion.

You know furthermore with what force the water freezing spreads and Breaks Glasses, earthen and China Pots, and even green Barrels and that those violent effects are produced only by the different particles of the air disseminated in the water that unite together and by that Mean acquire The force of Breaking and tearing all that opposes Their action. And a great proof of this is That if you lett the small particles of air go out as they are expelled of the intervals of the particles of water all Those violent effects of the water freezing do not take place and the freezing goes on quietly without any explosion. But your Superior Genius My Dear friend will may be answer these objections and Dispell The Cloud that This Seems to spread upon your Explanation.
 
Addressed: A Monsieur / Monsieur Franklin deputé / du Congrès / à Passy
